UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :        18cv2933(DLC)
 IN RE LONGFIN CORP. SECURITIES CLASS    :
 ACTION LITIGATION                       :         OPINION AND
                                         :            ORDER
 --------------------------------------- X

APPEARANCES:

For the plaintiffs:
Eduard Korsinsky
Christopher J/ Kupka
Levi & Korsinsky, LLP
55 Broadway, 10th Fl.
New York, NY 10006

Donald J. Enright
Elizabeth K. Tripodi
John A. Carriel
Levi & Korsinsky LLP (DC)
1101 30th, St., NW, Ste. 115
Washington, DC 20007

For defendant Network 1:
Jeffrey J. Imeri
Marshall Dennehey Warner Coleman & Goggin, P.C.
88 Pine St., 21st Fl.
New York, NY 10005

DENISE COTE, District Judge:

     On September 13, 2019, the lead plaintiffs in this class

action filed a motion seeking relief from this Court’s July 29,

2019 Opinion and Order pursuant to Rule 60(b), Fed. R. Civ. P.,

and for leave to file a Third Amended Complaint (the “proposed

TAC”) pursuant to Rule 16(b), Fed. R. Civ. P.   See In re Longfin

Corp. Sec. Class Action Litig. (In re Longfin II), No. 18cv2933

(DLC), 2019 WL 3409684 (S.D.N.Y. July 29, 2019) (the “July 29
Opinion”).    The July 29 Opinion granted defendant Network 1

Financial Securities, Inc.’s (“Network 1”) motion for

reconsideration of this Court’s April 11, 2019 Opinion and Order

(the “April 11 Opinion”) 1 and dismissed Network 1 from this

litigation.    Familiarity with the July 29 Opinion and the April

11 Opinion is assumed.    For the following reasons, the

plaintiffs’ September 13 motions are denied.

                             Background

     This federal securities class action, filed on April 3,

2018, is brought against defendants Longfin Corp. (“Longfin”),

Andy Altahawi (“Altahawi”), other Longfin executives and

insiders on behalf of investors who purchased Longfin’s stock,

and Network 1.    Network 1 is a registered broker-dealer.

Altahawi, who was Longfin’s secretary for much of the period at

issue in this suit, was a registered representative in Network

1’s office from 2014 to 2015.    Network 1 acted as Longfin’s

underwriter for the stock offering that gave rise to this

litigation.

     This class action is one of several stockholder suits filed

in the wake of an investigation of Longfin by the Securities and

Exchange Commission (“SEC”).    On April 4, 2018, the SEC filed

suit against Longfin and its executives and insiders (the “April


1 See In re Longfin Corp. Sec. Class Action Litig. (In re Longfin
I), No. 18cv2933 (DLC), 2019 WL 1569792 (S.D.N.Y. Apr. 11, 2019)


                                  2
4 SEC Action”), and shortly thereafter acquired a court order

freezing $27 million in proceeds from sales of Longfin Class A

stock. 2   See Sec. & Exch. Comm’n v. Longfin Corp., 316 F. Supp.

3d 743 (S.D.N.Y. 2018).     The SEC filed a second action against

Longfin and its founder, Venkata S. Meenavalli (“Meenavalli”),

on June 5, 2019 (the “June 5 SEC Action”). 3   See Sec. & Exch.

Comm’n v. Longfin Corp., No. 19cv5296 (S.D.N.Y. filed June 5,

2019).     Network 1 is not named as a defendant by the SEC in

either of these lawsuits.

I.   Procedural History

     The lead plaintiffs in this class action filed a First

Amended Complaint (“FAC”) on July 27, 2018.     On August 14, a

scheduling order was issued directing the plaintiffs that,

should the defendants move to dismiss the FAC, they would have

until October 5 to decide whether to further amend their

complaint in response to the motion to dismiss.     The plaintiffs

were advised that it was unlikely that they would be granted any

further opportunity to amend.     On September 12, 2018, the

plaintiffs’ time to decide whether it would oppose any motion to

dismiss or file an amended complaint was extended to October 26.


2 On August 6, 2019, the April 4 SEC Action was closed, following
the entry of final judgments against each defendant.

3 On September 26, 2019, default judgment was ordered against
Longfin in this case. The June 5 SEC Action is still pending
against Meenavalli.


                                   3
     On September 25, 2018, Network 1 moved to dismiss the FAC

for failure to state a claim pursuant to Rule 12(b)(6), Fed. R.

Civ. P. 4   On October 26, the plaintiffs decided that they would

stand on their FAC.    On April 11, 2019, Network 1’s motion to

dismiss the claim brought against it under Section 12(a)(1) of

the Securities Act of 1933 (the “Securities Act”) was granted,

but its motion to dismiss the plaintiffs’ claim that Network 1

committed fraud in violation of Section 10(b) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78j(b),

and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5,

was denied.

     On April 24, 2019, Network 1 moved for reconsideration of

the April 11 Opinion.    On June 6, Network 1 filed a letter

requesting judicial notice be taken of the new complaint filed

by the SEC against Longfin and Meenavalli on June 5, which did

not name Network as a defendant.       At a June 21 conference, the

plaintiffs requested that they be permitted to amend their

complaint in light of the June 5 SEC Action.       In light of this

request, the plaintiffs were permitted to amend their complaint

to add verbatim sections of the SEC’s complaint, as well as to

fix typographical errors in the FAC.




4 Longfin, as well as the other co-defendants in this case, also
sought dismissal of this action in separately filed motions.



                                   4
      On June 28, 2019, the plaintiffs filed a Second Amended

Complaint (“SAC”).    The additional allegations in the SAC were

considered in the July 29 Opinion granting Network 1’s motion

for reconsideration and dismissing Network 1 from this case.

See In re Longfin II, 2019 WL 1569792, at *1.

II.   The July 29 Opinion

      The July 29 Opinion concluded that the plaintiffs had

failed to state a claim against Network 1 under Section 10(b) of

the Exchange Act or Rule 10b-5, because they had not adequately

pleaded scienter.    Id. at *4-5.   In order to state a claim

against Network 1, the plaintiffs had to establish that Network

1, the lead underwriter for Longfin’s Regulation A+ (“Reg A+”)

offering, was aware or recklessly disregarded that a significant

number of Longfin shares had not been validly issued pursuant to

a Reg A+ exemption from securities registration requirements and

thus should not have been publicly traded. 5   Id. at *2.

      To establish scienter, the plaintiffs alleged the

following.   On December 6, 2017, the penultimate day of the Reg

A+ offering, Longfin had transferred Longfin shares to Longfin

officers and directors for no consideration (the “December 6

Shares”), in order to meet the NASDAQ’s listing requirement that

a company have at least 1,000,000 publicly-held shares (i.e. not


5 For a description of a Regulation A+ offering, see Longfin, 316
F. Supp. 3d at 748-49.


                                    5
directly or indirectly held by a company officer or director).

The SAC further alleged that, on December 7, 2017, Network 1

requested from Longfin’s secretary, Altahawi, a “list of people

that invested” and “proof of Funds received.”   According to the

SAC, Altahawi then provided Network 1 with a list of 24

individuals who received the December 6 Shares.   Based on this

sequence, the SAC asserted that Network 1 “must have known” that

some of the individuals on this list were associated with

Longfin and thus did not count toward the NASDAQ’s listing

requirement.

     The SAC also alleged that Network 1 “must” have known that

the Longfin officers and directors had not paid for the December

6 Shares.   According to the SAC, in response to Network 1’s

December 7 request, Altahawi also gave Network 1 “bank

statements purporting to contain payment information” for the

stockholders who had invested in Longfin.   Around December 21,

when seven of the stockholders who purchased December 6 Shares

asked Network 1 to open brokerage accounts for them, Network 1

again requested confirmation that they had paid for their

shares.   The SAC alleged that Altahawi again provided Network 1

with “bank statements purporting to show their purchases.”     The

SAC further alleged that two escrow accounts used in connection

with the Reg A+ offering and Longfin’s own PNC Bank account

“contained no evidence of payments for the shares issued on


                                 6
 December 6, 2019” by the December 6 stockholders. 6   Thus, the

 plaintiffs argued that they had established that Network 1 knew

 or should have known that no consideration had been received for

 the December 6 Shares.

       The July 29 Opinion determined that these allegations did

 not adequately plead Network 1’s scienter.   Id. at *4.   The SAC

 had not provided any particularized allegation to support its

 assertion that Network 1 would have known that the individuals

 on the list of 24 December 6 stockholders were Longfin insiders.

 Id.   The SAC also did not contain allegations linking the bank

 statements provided to Network 1 with the three accounts -- the

 two escrow accounts and Longfin’s PNC Bank account -- that

 contained no evidence of payments for the December 6 Shares.

 Id.   The July 29 Opinion thus concluded that the inference that

 Network 1 had been lied to was stronger than the inference that

 it knew the December 6 Shares were not validly issued.    Id.

III.   The Instant Motion

       On September 13, 2019, the plaintiffs moved for relief from

 the July 29 Opinion pursuant to Rule 60(b)(2), Fed. R. Civ. P.

 and for leave to amend their complaint pursuant to Rule 16(b),


 6 The SAC also alleged that, on January 2, 2018, in response to
 another request for payment confirmation from Network 1,
 Meenavalli wrote a letter to Network 1 in which he “falsely
 stated” that the December 6 stockholders had paid for the shares
 “by transferring funds into Longfin’s ‘corporate accounts.’” In
 re Longfin II, 2019 WL 3409684, at *3.


                                  7
Fed. R. Civ. P.   The motion became fully submitted on November

1.

                            Discussion

     Pursuant to Rule 60(b)(2) a court “may relieve a party or

its legal representative from a final judgment, order, or

proceeding” where the party presents “newly discovered evidence

that, with reasonable diligence, could not have been discovered

in time to move for a new trial under Rule 59(b).”   Fed. R. Civ.

P. 60(b)(2).   To succeed under Rule 60(b)(2), the movant must

meet an “onerous standard” by demonstrating that

     (1) the newly discovered evidence was of facts that
     existed at the time of trial or other dispositive
     proceeding, (2) the movant must have been justifiably
     ignorant of them despite due diligence, (3) the
     evidence must be admissible and of such importance
     that it probably would have changed the outcome, and
     (4) the evidence must not be merely cumulative or
     impeaching.

United States v. Int'l Bhd. of Teamsters, 247 F.3d 370, 392 (2d

Cir. 2001) (citation omitted).   “Relief under Rule 60(b) is

generally not favored and is properly granted only upon a

showing of exceptional circumstances.”   Ins. Co. of N. Am. v.

Pub. Serv. Mut. Ins. Co., 609 F.3d 122, 131 (2d Cir.

2010) (citation omitted).

     The plaintiffs argue that the following is “newly

discovered” evidence that satisfies the standard of Rule

60(b)(2): (1) monthly statements for three of Longfin’s TD bank




                                 8
accounts for periods between summer 2017 through December 31,

2018 (the “TD bank accounts”); (2) Longfin’s general ledger for

the period January 1, 2018 through November 29, 2018; (3) the

control log of Longfin’s transfer agent for Longfin’s Class A

common stock (the “Control Log”), as of December 21, 2017; (4)

monthly statements for the Longfin escrow account at Key Bank

entitled “Colonial Transfer Co. Inc. Escrow #10” for the period

July 24, 2017 through December 31, 2017 (the “Key Bank escrow

account”); and (5) the record of wire transfer transactions to

and from the Longfin escrow account established by Continental

Stock Transfer & Trust.

     The plaintiffs have failed to meet the Rule 60(b)(2)

standard.    Little of the relevant evidence is newly discovered.

In any event, none of this evidence is “of such importance that

it probably would have changed the outcome” of Network 1’s

dismissal.    Int’l Bhd. of Teamsters, 247 F.3d at 392 (citation

omitted).    Rather, the evidence is “cumulative” of the evidence

already relied upon by the plaintiffs in the SAC.    Id. (citation

omitted).

     To start, much of the plaintiffs’ “new” evidence has no

relation to Network 1.    The only “new” evidence cited in the

plaintiffs’ proposed additions that concern Network 1 are the

Control Log, the TD bank accounts, and the Key Bank escrow

account.    As the plaintiffs seek relief from the July 29


                                  9
Opinion’s determination that the SAC did not establish Network

1’s scienter, only evidence pertaining to Network 1 could

“change the outcome” of the July 29 Opinion.    Id. (citation

omitted).   Thus, the Control Log, the TD bank accounts, and the

Key Bank escrow account are the only “new” evidence that

deserves consideration under Rule 60(b)(2).

     The plaintiffs rely on the Control Log to demonstrate that

Network 1 knew that Longfin stock had been transferred to

Longfin insiders, and thus was improperly counted toward the

1,000,000 publicly-held shares necessary for listing on the

NASDAQ.   They contend that the Control Log listed the Longfin

insiders who had received the December 6 Shares, and that

Altahawi gave Network 1 the Control Log on December 7.    But, the

plaintiffs acknowledge that they already had access to the

Control Log entries as of December 7, 2017. 7

     The Control Log also does not give rise to the inference

that Network 1 knew that Longfin was impermissibly counting

shares transferred to Longfin insiders toward the 1,000,000

publicly-held shares required by the NASDAQ.    The plaintiffs

already alleged in the SAC that Altahawi had provided Network 1


7 All that is “new” about the Control Log that the plaintiffs
have “discovered” for purposes of this motion is that the
Control Log now extends through December 21, 2017. As the only
entries relied upon by the plaintiffs to allegedly establish
Network 1’s scienter pre-date December 7, their discovery of
additional entries is irrelevant.


                                10
with a “list” of 24 December 6 stockholders.      In re Longfin II,

2019 WL 1569792 at *2.      The July 29 Opinion concluded that

Network 1’s possession of this list did not create an inference

that Network 1 also knew that the individuals identified therein

were Longfin insiders.      Id. at *4.   The fact that the plaintiffs

now have recognized this list as Longfin’s Control Log does not

change this determination.

       The plaintiffs also rely on the TD bank accounts and the

Key Bank escrow account to establish that Network 1 knew that

Longfin stock had been transferred to Longfin insiders for no

consideration.    This evidence fares no better than the Control

Log.    In the SAC, the plaintiffs already alleged that certain

Longfin bank and escrow accounts did not contain evidence of

payment.    The SAC also alleged that Network 1 had received bank

statements as payment confirmation.      The SAC did not allege,

however, that the bank statements received by Network 1 were the

same ones that did not evidence payment.      On this basis the July

29 Opinion declined to infer that Network 1 knew that payments

had not been made.    Id.    Here, the plaintiffs cite additional

bank and escrow accounts that also do not show evidence of

payment.    But, the plaintiffs still do not link these accounts

to those that were received by Network 1.      These statements

therefore do not give rise to the inference that Network 1 knew

that no payment had been made for the December 6 Shares.


                                   11
     The plaintiffs do not explain how their “new” evidence

fills the gaps identified in the July 29 Opinion.    Instead, in a

conclusory manner, plaintiffs state that the evidence

demonstrates that Network 1 had “actual knowledge” that Longfin

insiders were being counted as public stockholders in

applications submitted to the NASDAQ.

     The plaintiffs also argue that their new allegations, apart

from those that rely on “newly discovered” evidence, remedy the

deficiencies identified in the July 29 Opinion. 8   But, to meet

the standards of Rule 60(b)(2), it is the new evidence, not

other, already available evidence, that must be “of such

importance that it probably would have changed the outcome.”

Int’l Bhd. of Teamsters, 247 F.3d at 392.   The plaintiffs cite

no law to the contrary.

     Finally, the plaintiffs argue that they are entitled to

relief from the July 29 Opinion because they should have been

permitted to amend their complaint after it was dismissed.    The

plaintiffs cite no law to suggest that a court performing a Rule

60(b)(2) analysis should consider whether a plaintiff was


8 In their proposed TAC, the plaintiffs have added allegations
that the Underwriting Agreement and Amended Underwriting
Agreement between Longfin and Network 1 contained a schedule of
“Lock-Up Parties” who were Longfin directors and officers,
including several individuals who were on the Control Log
allegedly provided to Network 1 on December 7, 2017. As the
plaintiffs recognize, neither the Underwriting Agreement nor the
Amended Underwriting Agreement are “new evidence.”


                                12
permitted to amend its complaint following a ruling on a motion

to dismiss.   The plaintiffs also acknowledge that a court should

not consider whether leave to amend is appropriate under Rule

16(b), Fed. R. Civ. P., unless the court has concluded that a

plaintiff has met the standard of Rule 60(b)(2).

     In any event, the plaintiffs were not entitled to have

Network 1’s claim dismissed without prejudice.   The plaintiffs

were given numerous opportunities and extensions to amend their

complaint in response to the deficiencies identified by Network

1 in its motion to dismiss and motion for reconsideration.     The

plaintiffs initiated this action on April 3, 2018 and were given

until October 26, 2018 to decide whether to pursue a second

amended complaint.   The plaintiffs were warned that they were

unlikely to have a further opportunity to amend.   Still, on June

21, 2019, the plaintiffs were again afforded the opportunity to

amend their complaint to add allegations from the June 5 SEC

Action, which they did on June 28.   In opposing Network 1’s

motion to dismiss and motion for reconsideration, Network 1

neither requested that dismissal be without prejudice nor

presented a proposed third amended complaint to cure the

deficiencies identified by Network 1.   “[N]o court can be said

to have erred in failing to grant a request that was not made.” 9


9 In their reply brief, the plaintiffs argue that they
“explicitly requested, but were denied, leave to amend at the .


                                13
Cruz v. FXDirectDealer, LLC, 720 F.3d 115, 126 (2d Cir. 2013)

(citation omitted).

                           Conclusion

     The plaintiffs’ September 13, 2019 motion for relief from

the July 29 Opinion is denied.    The plaintiffs’ request for

leave to amend their complaint also is denied.



Dated:    New York, New York
          November 15, 2019


                                 ____________________________
                                        DENISE COTE
                                 United States District Judge




. . June 21 [conference].” At the June 21 conference, the
plaintiffs requested leave to amend to plead facts asserted in
the June 5 SEC Action. The plaintiffs’ request to amend in
order to add facts from the June 5 SEC Action was granted, but,
to avoid the undue delay and expense that would come from
another round of briefing, the plaintiffs were instructed to
only add allegations that came from the SEC’s complaint
verbatim. In their Rule 60(b) motion, the plaintiffs have
proposed adding allegations that did not come out of the June 5
SEC Action. This is the first time in this lengthy litigation
that the plaintiffs have made this request.

                                  14
